Title: From David Humphreys to Mordecai Gist, 6 September 1781
From: Humphreys, David
To: Gist, Mordecai


                  
                     Sir
                     Head of Elk Septr 6th 1781 1 oClock Morng
                  
                  His Excellency the Commander in Cheif had the pleasure to receive your favor announcing the arrival of the Count de Grasse, at 1/2 past two oClock P.M. near Chester, and directed me to come forward to make some arrangement for expediting the Movement of the Troops, Ordnance, Stores &c. & hastening the embarkation as much as possible.
                  I have it in command from His Excy to write to you immediately by Express, requesting that you will be pleased to inform him by the most rapid conveyance, what number of Transports (& to what amount of Tonnage) may absolutely be depended upon to be sent from Baltimore & other parts of the Bay, & when they may be expected at this place—as it is of the utmost importance for the General to know with certainty whether sufficient shipping can be procured to transport the Troops as well as, Ordnance, Stores & Baggage.  he entreats you to be as explicit & expeditious in your ansr as may be; & that every nerve may be strained to put all the Vessels in Motion, & make them arrive here at the earliest possible period.
                  Many of the Stores are ready this moment for embarkation—the Van of the Army will be in by 6 oClock this morg. His Excellency will be here in the course of the day, and will wait with the most eager impatience for your information, that he may be able to take measures accordingly, either for the embarkation of the Troops, or marching them round by land.  I have the honor to be With great respect Sir.
                  
               